                  Case 20-11570-LSS           Doc 267       Filed 08/03/20       Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

PYXUS INTERNATIONAL INC., et al.,1
                                                                 Case No. 20-11570 (LSS)

         Debtors.                                                (Jointly Administered)


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the

admission pro hac vice of Aaron S. Rothman, Esq. of the law firm of K&L Gates LLP, 300 South

Tryon Street, Suite 1000, Charlotte, NC 28202, to represent Solana Holdings (“Solana Holdings”)

in this action.


Dated: August 3, 2020                                       K&L GATES LLP
                                                            /s/ Steven L. Caponi
                                                            Steven L. Caponi (No. 3484)
                                                            Matthew B. Goeller (No. 6283)
                                                            600 N. King St., Suite 901
                                                            Wilmington, Delaware 19801
                                                            Telephone: (302) 416-7080
                                                            Email: steven.caponi@klgates.com
                                                                    matthew.goeller@klgates.com


                                    ORDER GRANTING MOTION
         IT IS HEREBY ORDERED Aaron S. Rothman’s motion for admission pro hac vice is

granted.

      Dated: August 3rd, 2020                         LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE



1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
